Citation Nr: 1007993	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had various periods of active duty for training 
from May 1975 to April 2002, to include periods from May 15, 
1975, to September 21, 1975, and from July 16, 1983, to 
November 19, 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in November 2006.  A transcript of the 
hearing is of record.  He initially requested a Board 
hearing, but withdrew that request in October 2006.

In a July 2008 decision, the Board granted restoration of 
service connection for diabetes mellitus, Type II, and 
remanded the issue of entitlement to a higher initial rating 
for diabetes mellitus for additional development.  The claim 
has been returned to the Board for appellate action.  


REMAND

The Veteran seeks a rating in excess of 20 percent for type 
II diabetes mellitus.  The record reflects findings 
consistent with possible related conditions to include 
erectile dysfunction and retinopathy.

The Board notes that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See Note (1).

The VA examinations provided in connection with this issue 
were performed in 2005 in response to the Veteran's claim for 
service connection, and in 2009 following the Board remand.  
The Board has determined that the October 2009 report of 
examination alone is not adequate for rating purposes because 
the examiner did not identify the degree of visual impairment 
resulting from the Veteran's retinopathy.  The examiner 
referenced a September 2009 VA eye examination, but a report 
of such an examination is not in the claims folders.  

The Board further notes that under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, a 20 percent rating is warranted for 
diabetes mellitus if it requires insulin and a restricted 
diet, or if an oral hypoglycemic agent and restricted diet 
are required.  The next higher rating of 40 percent is 
warranted if insulin, restricted diet, and regulation of 
activities are required.  In essence, the pertinent 
distinction between the 20 percent and 40 percent levels is 
the requirement of regulation of activities.  Nonetheless, 
findings related to complications such as erectile 
dysfunction and diabetic retinopathy must also be considered 
to determine if separate compensable ratings are warranted.  

In light of the deficiencies in the record caused by the lack 
of VA examination findings related to the eye, the Board has 
determined that the aforementioned September 2009 examination 
report should be located, if it exists.  If it does not, the 
Veteran should be afforded another VA examination.  Moreover, 
as it appears that the Veteran has continued to receive VA 
treatment for his diabetes mellitus type II and related 
conditions, updated VA treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent VA treatment records dated 
since July 2009.  It should also 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should attempt to 
locate a copy of the report of the 
September 2009 VA eye examination and 
associate it with the claims folders.  If 
it is unavailable, the Veteran should be 
afforded an examination by an examiner 
with appropriate expertise to determine 
the current nature and extent of his 
diabetic retinopathy.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

The examiner should also provide an 
assessment of the impact of the 
disability on the Veteran's daily 
activities and ability to work.

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


